Case 2:20-cv-00170-Z-BR Document 18 Filed 09/17/20 Page1lof2 PagelD 75

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT (OURT FILED
FOR THE NORTHERN DISTRICT OF FEXAS

 

 

 

 

 

 

AMARILLO DIVISION SEP | 7 2020
CLERK, U.S. DISTRICT COURT
RUDY GONZALES, By
§ Deputy
Petitioner, §
§
Vv. § 2:20-CV-170-Z-BR
§
DIRECTOR, TDCJ-CID, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by petitioner in this
case. (ECF No. 17). No objections to the findings, conclusions, and recommendation have been
filed. After making an independent review of the pleadings, files, and records in this case, the
Court concludes that the findings, conclusions and recommendation of the Magistrate Judge are
correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED as
moot.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5™ Cir. 2011). The Court

 
 

Case 2:20-cv-00170-Z-BR Document 18 Filed 09/17/20 Page 2of2 PagelD 76

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

September _/ 7 , 2020.

 

MATTAEW J. KACSMARYK ~
UNIJVED STATES DISTRICT JUDGE
